UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-1059


EUGENIA B. WHITE,

                Plaintiff - Appellant,

          v.

FAIRFAX COUNTY GOVERNMENT,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-01110-LMB-TRJ)


Submitted:   February 18, 2010             Decided:   February 23, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugenia B. White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eugenia B. White appeals the district court’s order

denying her second motion to reconsider its order dismissing her

employment discrimination complaint without prejudice.                      We have

reviewed the record and find no reversible error.                    Accordingly,

we     affirm   for    the   reasons      stated   by    the     district    court.

White v. Fairfax County Gov’t, No. 1:08-cv-01110-LMB-TRJ (E.D.

Va. filed Dec. 9 & entered Dec. 10, 2008).                      We dispense with

oral    argument      because     the    facts   and    legal    contentions    are

adequately      presented    in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2